Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, step e recites the limitation "the purge".  There is insufficient antecedent basis for this limitation in the claim. Claims 2-7 depend from claim 1 and are similarly rejected.
Claim 1, step e recites the limitation wherein purge is ”withdrawn via the line 13”. Claims 2-7 depend from claim 1 and are similarly rejected.
Claim 1, step f and claim 5 recite “the distillation column” and “the distillation column of step d)”, respectively. However, step d) teaches at least one distillation column. The inconsistency in the same claim 1 and in claim 1 and 5 renders the scope of the claim indefinite. Does the claim require a single distillation column? Claims 2-7 depend from claim 1 and are similarly rejected.
Claim 1 recites the broad recitations at least 20% and also recites preferably at least 80% in line 2; recites between 150 and 370C and also recites between 150 and 350 C and between 150 and 340C in step d, which are narrower statements of the range/limitation. The Claims 2-7 depend from claim 1 and are similarly rejected.
Claim 2 recites the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaseshan (US 2014/0262941) in view of Thakkar (US 6,217,746).
With respect to claims 1-7, Ramaseshan teaches a two stage hydrocracking process with intermediate distillation in a divided wall column (title; figure). Ramaseshan teaches treating a feedstock containing vacuum gas oil or heavy gas oil or deasphalted oil having a boiling point in the range of 170-700C (0028). The initial feedstock includes the same feeds claimed and the taught boiling range encompasses feeds having at least 20% by volume boiling above 340C.
Ramaseshan teaches hydrotreating the feed in a hydrotreating zone 100 and hydrocracking the reactor effluent in a first hydrocracking zone 300, each operating in the presence of hydrogen and catalyst (0018-0020). The hydrocracked effluent is separated in a series of separators (510 520 630 640 709), 520 is labeled as a cold high-pressure separator. The series of separators appears to include a high pressure separator 510 capable of feeding cold high pressure separator 520, or else it would have been obvious to one of ordinary skill in the art at the time of filing to use a high pressure separator for 510 because the vapor fraction feeds a cold high pressure separator (0025) and by looking to the “second high pressure separator” 810 for separating the second hydrocracked effluent (0023) in selecting the initial separator operating conditions for the first hydrocracked effluent. Ramaseshan teaches sending 
Ramaseshan teaches purging 850 at least a portion of the second bottoms fraction from the lower end of the second compartment (figure; 0024). Ramaseshan teaches hydrocracking 820 the first compartment bottoms 740 and optionally a portion of the second compartment bottoms 841 in a second hydrocracking step 800 in the presence of catalyst and hydrogen (0023-0024). The second effluent is separated at high pressure to produce a gas and a liquid and passing the liquid into the second compartment of the divided wall column below the dividing wall (figure; 0023-0024). The first and second hydrocracking catalysts would necessarily include the same or different catalysts. 
Ramaseshan is silent with respect to wherein the unconverted heavy liquid fraction contains HPNAs, however, where the same process is being conducted the PNAs would be present in the unconverted heavy liquid fraction. Further, this is known in the art as shown in Thakkar below. 
Ramaseshan is silent regarding the boiling point of the unconverted fractions and the operating conditions of the hydrotreating and hydrocracking steps. 
Hydrotreating and hydrocracking conditions are well known in the art, including hydrotreating with two-stage hydrocracking (figure). Thakkar teaches a process for treating heavy feedstocks including those claimed and taught in Ramaseshan (see col. 3, line 20+). The  Thakkar teaches wherein “middle distillate" includes diesel, jet fuel and kerosene boiling range fractions; kerosene and jet fuel refers to about 127-288C and diesel refers to 127-371C, and gasoline or naphtha includes C5-204C (col. 8, line 60+). The unconverted fraction includes hydrocarbons boiling above 700C, which falls within the claimed range. Unconverted fractions from both the first and second stages are separated in the fractionator and include heavy PNA compounds which cause issues in downstream processing such as fouling and excessive pressure drop (figure; col. 7, line 5+).
It would have been obvious to one of ordinary skill in the art at the time of filing to look to the hydrotreating and hydrocracking conditions of Thakkar for use in the process of Ramaseshan because both teach hydrotreating and two stage hydrocracking of the same feedstocks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI M DOYLE/            Examiner, Art Unit 1771